Order, Supreme Court, New York County (Gloria Sosa-Lintner, J.), entered on or about August 6, 2013, which, after a hearing in a proceeding brought pursuant to article 8 of the Family Court Act, granted petitioner’s application for an order of protection as against respondent which expires on August 6, 2014, unanimously affirmed, without costs.
The record amply supports Family Court’s determination that an order of protection is warranted (see Family Ct Act § 832). Testimony from petitioner and his relatives, including a brother who resides in the apartment next door to petitioner, establishes that respondent, petitioner’s wife, who is more than twenty years his junior, committed acts constituting the family offenses of harassment in the second degree (see Family Ct Act § 812 [1]; Penal Law § 240.26 [3]), and disorderly conduct (Penal Law § 240.20). The court’s credibility determinations are supported by the record, and there is no basis to disturb them (see Matter of Lisa S. v William V., 95 AD3d 666 [1st Dept 2012]).
Concur— Acosta, J.P, DeGrasse, Richter, Manzanet-Daniels and Feinman, JJ.